Banke, Judge.
The defendant was convicted of burglary. His motion for new trial was denied on December 23, 1981, and on January 28, 1982, he filed a notice of appeal. “ ‘A notice of appeal must be filed within thirty days after entry of the appealable judgment or within thirty days after the entry of an order disposing of a motion for new trial. Code Ann. § 6-803 (a). The time for filing such notice may be extended once by the court for an additional thirty days. Code Ann. § 6-804.’ Neal v. State, 232 Ga. 96 (205 SE2d 284). Here no extension was obtained. The timely filing of a notice of appeal in accordance with the statutory requirement is essential to confer jurisdiction upon an appellate court. [Cits.]” Canup v. State, 150 Ga. App. 794 (258 SE2d 907) (1979). Accordingly, the appeal must be dismissed.

Appeal dismissed.


McMurray, P. J., and Birdsong, J., concur.